Citation Nr: 0314023	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-05 028A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals decision of May 1986 
that denied service connection for hypertension, heart 
disease, and a psychiatric disorder should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran, who is the moving party, had active service from 
September 1943 to December 1945.

The veteran seeks revision or reversal of the May 1987 Board 
of Veterans' Appeals (Board) decision to the extent it denied 
service connection for hypertension, heart disease, and a 
psychiatric disorder.  


FINDINGS OF FACT

1.  The May 1987 Board decision found that the prior denial 
of service connection for hypertension, heart disease, and a 
psychiatric disorder in a November 1982 rating decision was 
final and that evidence presented since that time offered no 
new factual basis to establish service connection.  

2.  The moving party alleges that that Board failed to 
acknowledge a relevant medical diagnosis from a June 1946 VA 
examination.  

3.  The record reveals that, at the time of the May 1987 
decision, the correct facts, as they were known at the time, 
were before the Board, and the statutory and regulatory 
provisions extant at the time were correctly applied.	  


CONCLUSION OF LAW

The May 1987 Board decision does not contain clear and 
unmistakable error.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 
38 C.F.R. §§ 20.1403, 20.1404 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  However, the 
U.S. Court of Appeals for Veterans Claims has concluded that 
the VCAA does not apply to claims of clear and unmistakable 
error.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  
Thus, the Board will adjudicate the motion without further 
VCAA discussion    

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 
7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).  
However, a final Board decision may be revised or reversed on 
the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 5109A(a), 7111(a).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. 
§ 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and 
unmistakable error does not include a change in medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision, VA's failure to fulfill the duty to 
assist, or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by VA not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable VA file 
number; and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).   

In addition, the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
these requirements.  38 C.F.R. 
§ 20.1404(b).  Motions that fail to comply with these 
requirements shall be dismissed without prejudice as to 
refiling. Id.    

The sole error alleged by the moving party is that the Board 
failed to acknowledge a diagnosis from the June 1946 VA 
examination.  The diagnosis in question was anxiety 
psychoneurosis with manifestation of secondary emotional 
hypertension.  The statement of the moving party's 
representative dated in September 2001 argues that this 
diagnosis establishes hypertension within six months after 
the veteran's separation from service.  See 38 C.F.R. §§ 
3.307, 3.309 (presumptive service connection for certain 
diseases).  

Review of the claims folder reveals that the RO denied 
service connection for anxiety neurosis with secondary 
hypertension in a July 1946 rating decision.  It notified the 
moving party of its denial but he did not initiate an appeal 
of the decision.  In a November 1982 rating decision, the RO 
denied service connection for hypertension, a heart 
condition, and a psychiatric condition.  Again, the RO 
notified the moving party of its decision but he did not 
initiate an appeal.  Each notice letter from the RO was sent 
to the moving party's address of record.  There was no 
indication that either letter was returned as undeliverable 
or otherwise not received by the moving party.  

In response to a new claim, in a June 1986 rating decision, 
the RO again denied service connection for disorders 
including hypertension, a heart disorder, and an anxiety 
disorder.  The moving party appealed that decision to the 
Board.  In the May 1987 decision on appeal, the Board found 
that the November 1982 rating decision that denied service 
connection for these disorders was final and that evidence 
received since that time offered no new factual basis for 
establishing service connection.  

The Board must consider the law in effect at the time of the 
May 1987 Board decision.  VA regulation provided that an RO 
decision will be final and binding on all other field offices 
as to conclusions based on evidence on file at that time and 
will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided by 38 C.F.R. § 3.105 (clear and unmistakable error).  
38 C.F.R. § 3.104(a) (1987).  If no notice of disagreement 
was filed with respect to a particular RO decision during the 
prescribed time period, the action or determination will 
become final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this provision.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 19.129, 19.192 (1987).     

In the May 1987 decision, the Board found that the November 
1982 rating decision that denied service connection for 
hypertension, heart disease, and a psychiatric disorder was 
final.  It therefore determined that the claims were not 
subject to revision unless there was a new factual basis for 
awarding service connection, which it did not find.  
Therefore, the Board's discussion of the evidence in the May 
1987 decision was essentially limited to evidence received 
since the November 1982 rating decision.  It is emphasized 
that the June 1946 VA medical examination referenced by the 
moving party was of record at the time of the November 1982 
rating decision, as well as the earlier, July 1946 rating 
decision.  Thus, the Board's alleged failure to acknowledge 
the diagnosis from the June 1946 VA examination, in the 
context of that decision, does not contravene any law or 
regulation then in effect.  Accordingly, the moving party has 
failed to demonstrate any error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. 
§ 20.1403(a).     

In light of the above discussion, the Board finds that the 
moving party has not demonstrated grounds for revision or 
reversal of a Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1403(c) and (d), 20.1404(b).  There being no other 
allegation of fact or law, his motion is denied.


ORDER

The motion for revision or reversal of the May 1987 Board 
decision that denied service connection for hypertension, 
heart disease, and a psychiatric disorder is denied. 



                       
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




